Exhibit 10.2

Execution version

GOODYEAR

LOGO [g809800ex103.jpg]

 

 

MASTER SUBORDINATED DEPOSIT AGREEMENT

DATED 23 JULY 2008, AS LAST AMENDED AND RESTATED

ON 25 SEPTEMBER 2014

 

 

between

CREDIT AGRICOLE LEASING & FACTORING

as Agent

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK

as the Calculation Agent

ESTER FINANCE TITRISATION

as Purchaser

DUNLOP TYRES LTD.

as the Subordinated Depositor and Centralising Unit

 

 

CMS Bureau Francis Lefebvre

Avocats au Barreau des Hauts de Seine

1-3, villa Emile Bergerat

92522 Neuilly-sur-Seine Cedex, France

T +33 1 47 38 55 00

info@cms-bfl.com



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

CLAUSE    PAGE   CHAPTER I INTERPRETATION      5   

1.

  DEFINITIONS      5   

2.

  INTERPRETATION      5    CHAPTER II PURPOSE - DURATION      6   

3.

  PURPOSE      6   

4.

  DURATION      6    CHAPTER III AMOUNT OF THE SUBORDINATED DEPOSIT      7   

5.

  AMOUNT OF THE SUBORDINATED DEPOSIT      7   

6.

  SUBORDINATED DEPOSIT FEE - NO INTEREST      8    CHAPTER IV REPAYMENT -
PAYMENTS      9   

7.

  REPAYMENT      9   

8.

  PAYMENTS      10    CHAPTER V GENERAL PROVISIONS      10   

9.

  REPRESENTATIONS AND WARRANTIES      10    CHAPTER VI CASH COLLATERAL      11
  

10.

  APPLICATION OF THE SUBORDINATED DEPOSIT AS CASH COLLATERAL FOR THE BENEFIT OF
THE PURCHASER      11    CHAPTER VII MISCELLANEOUS      12   

11.

  FEES AND EXPENSES      12   

12.

  SUBSTITUTION AND AGENCY      12   

13.

  CONFIDENTIALITY      12   

14.

  TRANSFERABILITY      12   

15.

  NOTICES      13   

16.

  EXERCISE OF RIGHTS      13   

17.

  INDIVISIBILITY      13   

18.

  PARTIAL INVALIDITY      14   

19.

  AMENDMENTS      14   

20.

  LIMITED RECOURSE – NON PETITION      14   

21.

  GOVERNING LAW - JURISDICTION      15   

 

SCHEDULE    PAGE  

SCHEDULE 1 CALCULATION OF THE OVERCOLLATERALISATION RATE

     16   

SCHEDULE 2 CALCULATION OF THE SUBORDINATED DEPOSIT

     20   

SCHEDULE 3 CALCULATION OF THE SUBORDINATED DEPOSIT FEE

     21   

 

2



--------------------------------------------------------------------------------

THIS MASTER SUBORDINATED DEPOSIT AGREEMENT IS ENTERED INTO BETWEEN

 

(1) CREDIT AGRICOLE LEASING & FACTORING, a company incorporated under French law
and authorised as a financing company (société de financement), having its
registered office at 12, place des Etats-Unis – CS 20001, 92548 Montrouge Cedex,
France, registered with the trade and companies registry (Registre du commerce
et des sociétés) of Nanterre under the number 692 029 457, whose representative
is duly authorised for the purpose of this Master Subordinated Deposit Agreement
(the “Agent) (succeeding Eurofactor as a consequence of the merger and
absorption of Eurofactor into Crédit Agricole Leasing & Factoring on 31 December
2013);

 

(2) CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, a company incorporated under
French law and authorised as a credit institution (établissement de crédit),
having its registered office at 9 quai du Président Paul Doumer, 92920 Paris La
Défense Cedex, France, registered with the trade and companies registry
(Registre du commerce et des sociétés) of Nanterre under the number 304 187 701,
whose representatives are duly authorised for the purpose of this Master
Subordinated Deposit Agreement (the “Calculation Agent”);

 

(3) ESTER FINANCE TITRISATION, a company incorporated under French law and
authorised as a specialized credit institution (établissement de crédit
spécialisé), having its registered office at 9 quai du Président Paul Doumer,
92920 Paris La Défense Cedex, France, registered with the trade and companies
registry (Registre du commerce et des sociétés) of Nanterre under the number 414
886 226, whose representative is duly authorised for the purpose of this Master
Subordinated Deposit Agreement (“Ester Finance Titrisation” or the “Purchaser”);
and

 

(4) DUNLOP TYRES LTD., a company incorporated under the laws of England and
Wales with company number 1792065 whose registered office is situated at
Tyrefort, 88-98 Wingfoot Way, Birmingham B24 9HY, whose representative is duly
authorised for the purpose of this Master Subordinated Deposit Agreement (the
“Centralising Unit” or the “Subordinated Depositor”).

WHEREAS:

 

(A) Goodyear Dunlop Tires France S.A. (the “French Seller”), Goodyear Dunlop
Tires Germany GmbH (the “German Seller”), Goodyear Dunlop Tires Italia SPA (the
“Italian Seller”), Goodyear Dunlop Tires España S.A. (the “Spanish Seller”) and
Goodyear Dunlop Tyres UK LTD. (the “UK Seller”) are in the business of
manufacturing and/or supplying tyres and activities related thereto, and hold
receivables against certain customers originated in the ordinary course of their
business.

 

(B) In order to provide financing to certain European subsidiaries of Goodyear,
Crédit Agricole Corporate and Investment Bank and Natixis have set up a
securitisation transaction by way of the sale, on an ongoing basis, of certain
trade receivables resulting from the ordinary business of the Sellers in
Belgium, France, Germany, Italy, Spain and United Kingdom (the “Securitisation
Transaction”).

 

(C)

Pursuant to the Securitisation Transaction and with respect to (i) the French
Seller, the Spanish Seller and the UK Seller, existing and future domestic trade
receivables will be purchased by the Purchaser from those Sellers on an ongoing
basis and in accordance with receivables purchase agreements governed by French
law, in respect of the French Seller and the Spanish Seller, and English law, in
respect of the UK Seller, and (ii) the German Seller, existing and future

 

3



--------------------------------------------------------------------------------

domestic and cross-border trade receivables will be purchased by the Purchaser
from the German Seller on an ongoing basis and in accordance with the law
governing such receivables as set forth in a receivables purchase agreement
(entered into, inter alios, between the German Seller, the Centralising Unit and
the Purchaser (together, the “Receivables Purchase Agreements”)).

 

(D) The Purchaser shall fund the acquisition of Ongoing Purchasable Receivables,
Remaining Purchasable Receivables, Refinanced Ongoing Purchasable Receivables
and Refinanced Remaining Purchasable Receivables:

 

  (i) partly out of a senior deposit (the “Senior Deposit”) effected by the
Depositor with the Purchaser in accordance with a master senior deposit
agreement (the “Master Senior Deposit Agreement”); and

 

  (ii) partly by way of set-off against any amount due and payable by the
Centralising Unit to the Purchaser in connection with (a) a subordinated deposit
(the “Subordinated Deposit”) to be effected by the Centralising Unit with the
Purchaser in accordance with the terms and conditions of the present master
subordinated deposit agreement (the “Master Subordinated Deposit Agreement”) and
(b) a complementary deposit (the “Complementary Deposit”) to be effected by the
Centralising Unit with the Purchaser in accordance with the terms and conditions
of a master complementary deposit agreement (the “Master Complementary Deposit
Agreement”).

 

(E) The Purchaser and the Subordinated Depositor are willing to define the terms
and conditions according to which the Subordinated Deposit shall be made by the
Subordinated Depositor with the Purchaser and shall be pledged as cash
collateral (affecté à titre de gage-espèces) in favour of the Purchaser and have
agreed to enter into this agreement under the terms and subject to the
conditions set forth hereunder.

IT IS AGREED AS FOLLOWS:

 

4



--------------------------------------------------------------------------------

CHAPTER I

INTERPRETATION

 

1. DEFINITIONS

Capitalised terms and expressions used in this Master Subordinated Deposit
Agreement shall have the same meaning as ascribed to such terms and expressions
in the glossary set out in schedule 1 to the general master purchase agreement
in relation to the securitization of trade receivables of certain subsidiaries
of the Goodyear group dated 10 December 2004 as last amended and restated on
25 September 2014, inter alia, Ester Finance Titrisation, Crédit Agricole
Leasing & Factoring, Crédit Agricole Corporate and Investment Bank, Natixis,
Dunlop Tyres Ltd. and the sellers listed therein (the “General Master Purchase
Agreement”).

 

2. INTERPRETATION

The titles of the Chapters, Articles (including their paragraphs) and Schedules
used herein and the table of contents are for convenience of reference only, and
shall not be used to interpret the Master Subordinated Deposit Agreement.

In this Master Subordinated Deposit Agreement, except if the context calls for
another interpretation:

 

  (i) references to “Chapters”, “Articles” and “Schedules” shall be construed as
references to the chapters, articles and schedules of the Master Subordinated
Deposit Agreement and references to the Master Subordinated Deposit Agreement
include its schedules;

 

  (ii) headings are for convenience of reference only and shall not affect the
interpretation of this Master Subordinated Deposit Agreement;

 

  (iii) words in the plural shall cover the singular and vice versa;

 

  (iv) references to the time of the day shall refer to Paris time, unless
otherwise stipulated;

 

  (v) words appearing in this Master Subordinated Deposit Agreement in a
language other than English shall have the meaning ascribed to them under the
law of the corresponding jurisdiction and such meaning shall prevail over their
translation into English, if any;

 

  (vi) references to a person shall include its permitted assignees, transferees
and successors;

 

  (vii) references to a document shall mean such document, as amended, replaced
by novation or varied from time to time;

 

  (viii) references to any Securitisation Document shall be construed to mean
such securitisation document, as amended and restated on the date hereof and as
may be amended and supplemented from time to time thereafter; and

 

  (ix) references to the “ Parties” shall be construed as references to the
parties to this Master Subordinated Deposit Agreement, and an “ Party” shall
mean any of the Parties.

 

5



--------------------------------------------------------------------------------

CHAPTER II

PURPOSE - DURATION

 

3. PURPOSE

 

3.1 The Subordinated Depositor shall make a Subordinated Deposit with the
Purchaser in accordance with the terms of this Master Subordinated Deposit
Agreement.

 

3.2 The Subordinated Deposit made by the Subordinated Depositor under this
Master Subordinated Deposit Agreement shall be applied and pledged as cash
collateral (affecté à titre de gage-espèces) in favour of the Purchaser in
accordance with and subject to the provisions of Article 10.

All repayments of principal to be made by the Purchaser to the Subordinated
Depositor in respect of the Subordinated Deposit shall be made up to the amount
and to the extent of the sums received by the Purchaser in respect of the Sold
Receivables and the Refinanced Sold Receivables in the manner described under
Article 7 below. During the Amortisation Period, such repayments under the
Subordinated Deposit shall be subject to the order of priority of payments
provided for under article 16 (Order of Priority during the Amortisation Period)
of the General Master Purchase Agreement and shall, in particular, occur after
the full and definitive repayment of any sum due under the Senior Deposit.

The Subordinated Depositor agrees that, for the purposes of the repayment of the
Subordinated Deposit or payment of any sums otherwise due under this Master
Subordinated Deposit Agreement, it will look solely to the amount of the sums
received by the Purchaser under the General Master Purchase Agreement and under
the Refinanced Receivables Purchase Agreement until the Program Expiry Date and
that the Subordinated Depositor shall not, in such capacity, take or pursue any
judicial or other proceedings, or exercise any right or remedy that it might
otherwise have against the Purchaser or the Purchaser’s assets save to the
extent required for the recovery of such sums.

 

4. DURATION

 

4.1 This Agreement shall take effect on the date the amendment and restatement
no. 5 to the General Master Purchase Agreement enters into force and shall end
on the Program Expiry Date.

 

4.2 The Subordinated Deposit shall be repaid in the manner described in Article
7 below.

 

6



--------------------------------------------------------------------------------

CHAPTER III

AMOUNT OF THE SUBORDINATED DEPOSIT

 

5. AMOUNT OF THE SUBORDINATED DEPOSIT

 

5.1 Amount of the Subordinated Deposit

On each Calculation Date preceding a Settlement Date during the Replenishment
Period, the amount of the Subordinated Deposit shall be calculated in accordance
with the provisions of SCHEDULE 1 and SCHEDULE 2.

On each Calculation Date, during the Replenishment Period, the Agent shall
calculate the difference between (i) the amount of the Subordinated Deposit on
the following Settlement Date, and (ii) the amount of the Subordinated Deposit
on the preceding Settlement Date.

During the Amortisation Period until the Program Expiry Date, the amount of the
Subordinated Deposit shall be equal to the amount of the Subordinated Deposit as
at the last Settlement Date, and shall be repaid, after full repayment of the
Senior Deposit, in accordance with the provisions of Article 7.

 

5.2 Calculation and setting up of the Subordinated Deposit

 

5.2.1 Calculation

 

  (i) At the latest on the Calculation Date preceding the Settlement Date of
30 July 2008, the Agent shall calculate, in accordance with the provisions of
SCHEDULE 1 and SCHEDULE 2, and notify forthwith to the Purchaser and the
Subordinated Depositor the amount of the Subordinated Deposit to be made on the
Settlement Date of 30 July 2008, together with the details of such calculation.

 

  (ii) On any subsequent Calculation Date during the Replenishment Period, the
Agent shall calculate, in accordance with the provisions of SCHEDULE 1 and
SCHEDULE 2, and notify forthwith to the Purchaser and the Subordinated Depositor
of the difference between (i) the amount of the Subordinated Deposit on the
Settlement Date following such Calculation Date, and (ii) the amount of the
Subordinated Deposit on the preceding Settlement Date, together with the details
of such calculation.

If the amount of the Subordinated Deposit on the Settlement Date following such
Calculation Date is higher than the amount of the Subordinated Deposit on the
Settlement Date preceding such Calculation Date, the Subordinated Deposit shall
be increased by the Euro amount of the difference (the “Increase in the
Subordinated Deposit”).

If the amount of the Subordinated Deposit on the Settlement Date following such
Calculation Date is lower than the amount of the Subordinated Deposit on the
Settlement Date preceding such Calculation Date, the Subordinated Deposit shall
be reduced by the Euro amount of the difference (the “Reduction of the
Subordinated Deposit”).

 

7



--------------------------------------------------------------------------------

For the avoidance of doubt, any reference to the Subordinated Deposit in the
Transaction Documents shall be to the Subordinated Deposit as it may be
increased or reduced in accordance with this Article 5.2.1.

 

5.2.2 Setting up of the Subordinated Deposit

 

  (i) On the Settlement Date of 30 July 2008, before 9.00 a.m. (Paris time), the
Subordinated Deposit shall be made by the Subordinated Depositor in Euro with
the Purchaser, for the amount calculated in accordance with Article 5.2.1
(i) and the terms and conditions of the amendment to the General Master Purchase
Agreement entered into on 23 July 2008.

 

  (ii) On each Settlement Date following the Settlement Date of 30 July 2008,
during the Replenishment Period, before 9.00 a.m. (Paris time):

 

  (a) the Subordinated Depositor shall make a deposit in respect of the
Subordinated Deposit in Euro with the Purchaser, for an amount corresponding to
any Increase in the Subordinated Deposit, as calculated in accordance with
Article 5.2.1(ii) above; or

 

  (b) the Purchaser shall repay a portion of the Subordinated Deposit to the
Subordinated Depositor, for an amount corresponding to any Reduction of the
Subordinated Deposit, as calculated in accordance with Article 5.2.1(ii) above,
subject to the provisions of Article 7.

The payments to be made pursuant to (i) and (ii) above shall be effected in
accordance with and subject to the provisions of article 6.4 (Entry on Current
Account) of the General Master Purchase Agreement.

 

6. SUBORDINATED DEPOSIT FEE - NO INTEREST

 

6.1 During the Replenishment Period only, the Purchaser shall pay a Subordinated
Deposit Fee to the Subordinated Depositor on a monthly basis, as remuneration
for its undertaking to make the Subordinated Deposit pursuant to the terms and
conditions of this Master Subordinated Deposit Agreement. The amount of the
Subordinated Deposit Fee shall be calculated in accordance with SCHEDULE 3. The
Subordinated Deposit Fee shall be paid in arrears on each Funded Settlement Date
(as from 30 July 2008).

The payment of each Subordinated Deposit Fee shall be effected in accordance
with and subject to the provisions of article 6.4 (Entry on Current Account) of
the General Master Purchase Agreement.

 

6.2 The Purchaser and the Subordinated Depositor hereby expressly agree that the
Subordinated Deposit shall not bear interest.

The Subordinated Depositor acknowledges that it has entered into intercompany
arrangements with the Sellers inter alia (the “Intercompany Arrangements”)
pursuant to which the Subordinated Depositor will receive from each Seller any
necessary consideration for the making of the Subordinated Deposit and will be
indemnified in an appropriate manner by each Seller in accordance with its
corporate interest and in respect of the losses incurred by the Subordinated

 

8



--------------------------------------------------------------------------------

Depositor as a result of the Subordinated Deposit made under this Master
Subordinated Deposit Agreement.

CHAPTER IV

REPAYMENT - PAYMENTS

 

7. REPAYMENT

 

7.1 Principle

The repayment of the Subordinated Deposit, which shall be carried out until the
Program Expiry Date, shall always be subject to (i) the provisions of Article
3.2 above and (ii) the order of priority of payments set forth Article 7.2.

 

7.2 Repayment of the Subordinated Deposit

 

7.2.1 On each Settlement Date during the Replenishment Period, the Purchaser
shall repay, if applicable, the Subordinated Deposit to the Subordinated
Depositor, for an amount equal to any Reduction of the Subordinated Deposit as
calculated under Article 5.2.1.

 

7.2.2 On each Settlement Date during the Amortisation Period, and until the
Program Expiry Date, the Purchaser shall repay to the Subordinated Depositor the
Subordinated Deposit, for an amount resulting from the allocations set out in
article 16 (Order of Priority during the Amortisation Period) of the General
Master Purchase Agreement.

The Parties agree that, for the avoidance of doubt, and in accordance with the
order of priority set forth under article 16 (Order of Priority during the
Amortisation Period) of the General Master Purchase Agreement which the
Centralising Unit expressly acknowledges and accepts, the Subordinated Deposit
shall not be repaid during the Amortisation Period, inter alia, until full
repayment of the Senior Deposit.

Such repayment shall be effected by means of the Distributed Amounts received by
the Purchaser under the Sold Receivables and the Refinanced Sold Receivables
until the Program Expiry Date and in accordance with the order of priority of
payments as described in article 16 (Order of Priority during the Amortisation
Period) of the General Master Purchase Agreement.

 

7.2.3 In the event that, on the Program Expiry Date, the Distributed Amounts do
not permit the repayment in full of any outstanding amount remaining unpaid
under the Subordinated Deposit, then, the Purchaser shall be irrevocably
released from any repayment obligations hereunder.

 

7.3 In the event that during the Amortisation Period, the Centralising Unit,
acting in the name and on behalf of the Sellers, repurchases all outstanding
Sold Receivables from the Purchaser in accordance with article 4.3 of the
General Master Purchase Agreement, the purchase price of such Sold Receivables
shall be applied by the Purchaser to the repayment of the Subordinated Deposit
in the order specified in article 16 (Order of Priority during the Amortisation
Period) of the General Master Purchase Agreement.

 

9



--------------------------------------------------------------------------------

8. PAYMENTS

 

8.1 All payments to be made in accordance with this Master Subordinated Deposit
Agreement shall be made in Euro.

 

8.2 All repayments of principal and all payments falling due on a day which is
not a Business Day shall instead fall due on the following Business Day.

 

8.3 At any time, until the Program Expiry Date, subject to article 6 (Current
Account Agreement) of the General Master Purchase Agreement, the Purchaser shall
be entitled to set-off (i) any amount due and payable by the Purchaser to the
Subordinated Depositor in respect of the Subordinated Deposit and (ii) any
amount due and payable by the Subordinated Depositor to the Purchaser under this
Master Subordinated Deposit Agreement or any of the Transaction Documents.

CHAPTER V

GENERAL PROVISIONS

 

9. REPRESENTATIONS AND WARRANTIES

The Subordinated Depositor hereby represents and warrants to the Purchaser, as
follows:

 

  (i) it is a limited liability company duly incorporated and validly existing
under the laws of England and Wales and has the capacity (a) to carry on its
business, as currently conducted, and to own all of the assets appearing on its
balance sheet, except where not having such capacity would not be reasonably
likely to result in a Material Adverse Effect, and (b) to enter into and perform
its obligations under this Master Subordinated Deposit Agreement;

 

  (ii) the execution of this Master Subordinated Deposit Agreement does not
require any authorisation with respect to the Subordinated Depositor that has
not already been obtained and communicated to the Purchaser, unless, in the case
of any Governmental Authorisation, the failure to obtain such authorisation
would not be reasonably likely to result in a Material Adverse Effect;

 

  (iii) the execution of this Master Subordinated Deposit Agreement and the
performance of the obligations under this Master Subordinated Deposit Agreement
do not contravene any of the provisions of the Subordinated Depositor’s articles
and memorandum of association, agreements or undertakings to which it is a party
or by which it is bound, and do not in any manner contravene the statutes and
regulations applicable to it, except, in each case, to the extent that no
Material Adverse Effect would result from such breach;

 

  (iv) the obligations arising out of this Master Subordinated Deposit Agreement
are binding on the Subordinated Depositor and enforceable against it in
accordance with their respective terms, subject to applicable bankruptcy,
insolvency, moratorium and other laws affecting creditors’ rights generally;

 

  (v)

in the event that, in accordance with the provisions of this Master Subordinated
Deposit Agreement and the General Master Purchase Agreement, the Subordinated
Depositor is

 

10



--------------------------------------------------------------------------------

not repaid in full on the Program Expiry Date, the Subordinated Depositor shall
incur any losses out of its own business, and the Purchaser shall not be liable,
in any manner whatsoever, in this respect (except, as the case may be, as
provided in article 4.2 (b) of the General Master Purchase Agreement); and

 

  (vi) the constitution of the Subordinated Deposit as cash collateral
(affectation à titre de gage-espèces) in favour of the Purchaser, as set forth
in Article 10 below, complies with the Subordinated Depositor’s corporate
interest and does not exceed its financial capabilities; the Subordinated
Depositor has entered into Intercompany Arrangements with the Sellers and
GOODYEAR DUNLOP TIRES EUROPE B.V., pursuant to which the Subordinated Depositor
shall receive from each Seller any necessary consideration for making the
Subordinated Deposit and shall be indemnified as is appropriate by each Seller
and GOODYEAR DUNLOP TIRES EUROPE B.V. in respect of the losses incurred by the
Subordinated Depositor as a result of the Subordinated Deposit made under this
Master Subordinated Deposit Agreement.

CHAPTER VI

CASH COLLATERAL

 

10. APPLICATION OF THE SUBORDINATED DEPOSIT AS CASH COLLATERAL FOR THE BENEFIT
OF THE PURCHASER

 

10.1 The Subordinated Depositor hereby irrevocably agrees that the Subordinated
Deposit made under this Master Subordinated Deposit Agreement shall, by virtue
of this Article, be pledged and consequently applied as cash collateral (affecté
à titre de gage-espèces) by the Subordinated Depositor in favour of the
Purchaser until the Program Expiry Date, to secure the payment of (i) any sum
due by the Debtors to the Purchaser in respect of the Sold Receivables and
Refinanced Sold Receivables and (ii) any sum due to the Purchaser by any Seller,
the Refinanced Seller or the Centralising Unit pursuant to the Transaction
Documents.

The Subordinated Depositor expressly exempts the Purchaser from the obligation
to keep the Subordinated Deposit granted as cash collateral segregated from any
other sums or any cash which belong(s) to the Purchaser.

The Subordinated Depositor hereby irrevocably agrees that the pledge and
application of the Subordinated Deposit as cash collateral (affectation du dépôt
subordonné à titre de gage-espèces) in favour of the Purchaser shall transfer to
the Purchaser the ownership of those sums received under the Subordinated
Deposit.

 

10.2 The cash collateral (gage-espèces) shall be deemed created and effective as
of the date on which the Subordinated Deposit is made with the Purchaser.

 

10.3 The obligation of the Purchaser to transfer back to the Subordinated
Depositor the Subordinated Deposit (créance en restitution) shall automatically
be reduced by any principal amount paid by the Purchaser to the Subordinated
Depositor on account of the Subordinated Deposit in accordance with Article 7
above.

 

11



--------------------------------------------------------------------------------

10.4 The outstanding amount of the Subordinated Deposit, as of the Program
Expiry Date shall be applied by the Purchaser against the aggregate of (a) any
remaining sums due to the Purchaser in respect of the Sold Receivables and
Refinanced Sold Receivables, and (b) any remaining sums due to the Purchaser by
the Sellers, the Refinanced Seller or the Centralising Unit pursuant to the
Transaction Documents, remaining due as of the Program Expiry Date.

The amount so applied shall automatically reduce the obligation of the
Purchaser, to transfer back the outstanding amount of the Subordinated Deposit
to the Subordinated Depositor (créance en restitution).

CHAPTER VII

MISCELLANEOUS

 

11. FEES AND EXPENSES

The Subordinated Depositor, in the name and on behalf of the Sellers, shall
bear, in particular, any costs and expenses incurred by Ester Finance
Titrisation, in accordance with article 29 (Fees and Expenses) of the General
Master Purchase Agreement.

 

12. SUBSTITUTION AND AGENCY

Each Party shall have the right to be assisted by, to appoint or to substitute
for itself one or more third parties in the performance of certain tasks
provided that:

 

  (i) such Party has given prior written notice of the exercise of that right to
the other Parties;

 

  (ii) such Party remains liable to the other Parties for the proper performance
of those tasks and the relevant third party/parties has or have expressly
renounced any right to any contractual claim against the other Parties;

 

  (iii) the relevant third party/parties undertake(s) to comply with all
obligations binding upon such Party under this Master Subordinated Deposit
Agreement; and

 

  (iv) the substitution, assistance or agency shall not entail an increase in
the costs incurred by the other Parties.

The Parties acknowledge however that, in order to avoid doubt, this Article
shall not apply to the Subordinated Depositor in respect of the making of the
Subordinated Deposit.

 

13. CONFIDENTIALITY

For the purposes to this Master Subordinated Deposit Agreement, the Parties
agree to be bound by the provisions relating to confidentiality as provided for
by article 31 (Confidentiality) of the General Master Purchase Agreement.

 

14. TRANSFERABILITY

Except to the extent authorised in Article 12, this Master Subordinated Deposit
Agreement is concluded on the intuitu personae of the Parties to this Master
Subordinated Deposit Agreement.

 

12



--------------------------------------------------------------------------------

Therefore, none of the Parties may transfer this Master Subordinated Deposit
Agreement, or its rights and/or obligations hereunder, to any third party
whatsoever, without the prior written consent of the other Parties.

 

15. NOTICES

 

15.1 Except as otherwise set forth in the Transaction Documents, all notices,
requests or communications which must or may be made pursuant to this Master
Subordinated Deposit Agreement shall be by way of writing, mail or fax.

 

15.2 All notices, requests or communications to be made and all documents to be
delivered from one Party to the other Party under the Master Subordinated
Deposit Agreement shall be made and delivered to the addressees referred to in
schedule 6 (List of Adressees) to the General Master Purchase Agreement.

 

15.3 All notices, requests or communications made and all documents delivered
under the Master Subordinated Deposit Agreement shall only take effect upon the
date of their receipt by its addressee.

 

15.4 Each of the Parties may at any time modify the addressee of the notices,
requests or communications to be made and the documents to be delivered to it
under the Master Subordinated Deposit Agreement by sending to that effect a
letter or fax to the other Party indicating the name of the new addressee.

 

15.5 The Parties agree that the Centralising Unit shall be responsible for
receiving written notice on behalf of the Sellers, and that any notice given by
the Purchaser to the Sellers and delivered to the Centralising Unit shall be
deemed validly received by all of the Sellers upon receipt by the Centralising
Unit.

 

16. EXERCISE OF RIGHTS

 

16.1 All rights conferred on the Purchaser or the Subordinated Depositor under
this Master Subordinated Deposit Agreement or by any other document delivered
pursuant to or incidental to this Master Subordinated Deposit Agreement or any
Transaction Document, including rights conferred by law, shall be cumulative and
may be exercised at any time.

 

16.2 The fact that the Purchaser or the Subordinated Depositor does not exercise
a right or delays in doing so shall in no way be construed as a waiver of that
right. The exercise of any right or a partial exercise of such right shall not
prevent the Purchaser or the Subordinated Depositor from exercising such a right
again in the future, or from exercising any other right.

 

17. INDIVISIBILITY

Each Party acknowledges that the General Master Purchase Agreement, the Master
Subordinated Deposit Agreement and the Master Complementary Deposit Agreement
shall form a single set of contractual rights and obligations and that, if the
General Master Purchase Agreement, or the Master Complementary Deposit Agreement
becomes void or ceases to be effective and enforceable for any reason
whatsoever, this Master Subordinated Deposit Agreement shall also

 

13



--------------------------------------------------------------------------------

become void or cease to be effective and enforceable accordingly. Any payment
already made by the Centralising Unit acting in the name and on behalf of the
Sellers or on its own behalf to the Purchaser under this Master Subordinated
Deposit Agreement, the General Master Purchase Agreement, the Receivables
Purchase Agreements and the Master Complementary Deposit Agreement shall not be
affected by such a nullity, ineffectiveness or unenforceability.

 

18. PARTIAL INVALIDITY

If one or more provisions of this Master Subordinated Deposit Agreement is or
becomes invalid, illegal or unenforceable in any respect in any jurisdiction or
with respect to any Party, such invalidity, illegality or unenforceability in
such jurisdiction or with respect to such Party or Parties shall not, to the
fullest extent permitted by applicable law, render invalid, illegal or
unenforceable such provision or provisions in any other jurisdiction or with
respect to any other Party or Parties hereto.

Such invalid, illegal or unenforceable provision shall be replaced by the
Parties to such contract with a provision which reflects in so far as is
reasonably possible the intentions of the invalid, illegal or unenforceable
provision. Any fees, costs and expenses incurred by the Parties in connection
with any amendment necessary or advisable pursuant to this Article shall be
borne exclusively by the Subordinated Depositor.

 

19. AMENDMENTS

No amendment to this Master Subordinated Deposit Agreement (other than
contemplated in Article 19.2 may be made without the written consent of each
other Party thereto and (a) unless the Rating Agencies (i) have been informed
and provided by the Joint-Lead Arrangers with all necessary details they may
require in respect of such contemplated amendment and (ii) have confirmed that
the contemplated amendment will not entail a downgrading or withdrawal of the
current ratings of any Notes issued by the Issuers and/or, as the case may be,
the senior units issued by the Fund, or that the contemplated amendment will
reduce a downgrading or withdrawal which would otherwise occur, but for such
amendment being made, and (b) each Issuer and each Liquidity Bank has given its
prior written consent to such amendment (such consent not being unreasonably
withheld or delayed).

 

20. LIMITED RECOURSE – NON PETITION

Each of the Subordinated Depositor, the Centralising Unit, the Calculation Agent
and the Agent:

 

  (a) irrevocably and unconditionally waives any right that it may have to
initiate any proceeding whatsoever in relation to the contractual liability
(responsabilité contractuelle) of the Purchaser, except in the event of gross
negligence (faute lourde) or wilful misconduct (dol) of the Purchaser and agree
to limit their claims and recourse against the Purchaser (including in the event
of a breach by the Purchaser of any of its representations and warranties, or
any of its obligations hereunder) to the amount of the Available Funds on the
relevant date; and

 

  (b)

irrevocably and unconditionally undertakes and agrees not to institute any legal
proceedings, take other steps or institute other proceedings against the
Purchaser, the purpose of which is the appointment of a conciliator or an ad hoc
agent, or the opening of

 

14



--------------------------------------------------------------------------------

receivership proceedings or insolvency proceedings (sauvegarde, sauvegarde
accélérée, sauvegarde financière accélérée, redressement judiciaire or
liquidation judiciaire) or any other similar proceedings.

 

21. GOVERNING LAW - JURISDICTION

 

21.1 This Master Subordinated Deposit Agreement shall be governed by French law.

 

21.2 Any dispute as to the validity, interpretation, performance or any other
matter arising out of this Master Subordinated Deposit Agreement shall be
subject to the jurisdiction of the competent courts of Paris (Cour d’appel de
Paris).

 

15



--------------------------------------------------------------------------------

SCHEDULE 1

CALCULATION OF THE OVERCOLLATERALISATION RATE

CREDIT AGRICOLE LEASING & FACTORING calculates the Overcollateralisation Rate
for each Funded Settlement Date applied for such Funded Settlement Date and the
next Intermediary Settlement Date (if such Intermediary Settlement Date falls
during a Bi-monthly Management Period) during the Replenishment Period as
follows:

 

Criteria such as DSO, loss horizon and dilution horizon could be updated during
the life time of the program, according to any change in the collecting and
management procedures of the Sellers as noticed during the follow-up audits.

Overcollateralisation Rate (m) (*) = Maximum [30%- Discount Reserve Rate;
Maximum [Loss Reserve (m)) + Dilution Reserve (m); Floor Reserve (m)] + YER
Reserve (m) + Customer/Supplier Reserve (m)] + Exchange Rate Reserve

(*) As used herein, “m” means, with respect to any Funded Settlement Date, as
the case may be, the Assessment Date related to such Funded Settlement Date or
the calendar month ending on such Assessment Date and “m-X” means the Xth
calendar month preceding such calendar month.

The Loss Reserve means the Loss Reserve Rate multiplied by the sum of (i) the
Outstanding Amount of the Eligible Receivables and (ii) the Outstanding Amount
of the Refinanced Eligible Receivables.

 

1. Loss Reserve Rate

 

- Defaulted Receivables period:    beyond 90 days past due - Stress factor:   
2,25 - Loss horizon:   

5 months and 26 days

 

X months and Y days

Loss Reserve Rate (m) =    Stress factor * Loss horizon ratio (m) * maximum
within the last 12 months of the Loss ratio (m) Loss horizon ratio (m) =   
[Y/30 * Turnover (m-X) + Turnover (m-[X-1]) + Turnover (m-[X-2]) + … + Turnover
(m)] / [Outstanding Amount of Sold Receivables as of the end of month m +
Outstanding Amount of Refinanced Sold Receivables as of the end of month m -
Outstanding Amount of Defaulted


 

16



--------------------------------------------------------------------------------

   Receivables as of the end of month m - Outstanding Amount of Refinanced
Defaulted Receivables as of the end of month m - Outstanding Amount of Net
Miscellaneous Receivables as of the end of month m - Outstanding Amount of
Refinanced Net Miscellaneous Receivables as of the end of month m] Turnover (m)
=    The aggregated gross Sold Receivables and Refinanced Sold Receivables sold
during the relevant period VAT included Loss ratio (m) =    average within the 3
last calendar months of the Defaulted ratio Defaulted Receivables (m) =    Sold
Receivables and Refinanced Sold Receivales that became Defaulted Receivables and
Refinanced Defaulted Receivales during the relevant month Defaulted ratio (m)   
(Defaulted Receivables (m) + Refinanced Defaulted Receivables (m) ) / Turnover
(m-[X+1]) Floor Reserve Rate (m) =    {Maximum [sum of the Receivables for
Financing on the 5 Debtors Groups with the largest Receivables for Financing who
are non rated or non investment grade; sum of the Receivables for Financing of
the 4 Debtors Groups with the largest Receivables for Financing who are rated
BB-to BB+; sum of the Receivables for Financing of the 3 Debtors Groups with the
largest Receivables for Financing rated BBB-to BBB+; sum of the Receivables for
Financing of the 2 Debtors Groups with the largest Receivables for Financing
rated A- to A+]/[(Outstanding Amount of Eligible Receivables as of “m” +
Outstanding Amount of Refinanced Eligible Receivables as of “m”]} + Expected
Dilution m (ED) * Dilution Horizon Ratio m (DHR) Receivables for Financing =   
Aggregated amount of the Outstanding Amount of Eligible Receivables and
Outstanding Amount of Refinanced Eligible Receivables, on the relevant
Assessment Date

 

17



--------------------------------------------------------------------------------

Debtors Group =    means a group of debtors for which a parent company owns 50%
+ 1% of voting rights.

 

2.      Dilution Reserve

   - Dilution horizon:    1 month (**) - Stress factor (SF):    2,25 Dilution
reserve (m) =    [{SF * ED} + {DS - ED}*{DS/ED}] * DHR (m) Expected Dilution
(ED) =    average Dilution ratio within the last 12 months Dilution ratio (m) =
   Net Credit Notes (m) / Turnover (m-1) Net credit notes (m) =    new Credit
Notes issued during the relevant month, based on the reporting template filled
monthly by each seller and the Refinanced Seller, excluding any Miscellaneous
Accounting Credit Entries Dilution Spike (DS) =    Maximum Dilution ratio within
the last 12 months Dilution horizon ratio (DHR) =    Turnover (m) / [Outstanding
Amount of Sold Receivables as of the end of month m - Outstanding Amount of
Defaulted Receivables as of the end of month m - Outstanding Amount of Net
Miscellaneous Receivables as of the end of month m + Outstanding Amount of
Refinanced Sold Receivables as of the end of month m - Outstanding Amount of
Refinanced Defaulted Receivables as of the end of month m - Outstanding Amount
of Refinanced Net Miscellaneous Receivables as of the end of month m]

(**) Dilution horizon is equal to the estimated average amount of time elapsed
from the creation of an Eligible Receivable and a Refinanced Eligible Receivable
to the issuance of a Credit Note pertaining thereto.

 

18



--------------------------------------------------------------------------------

3. YER Reserve

YER Reserve (m) = Maximum Consolidated YER(1) (m) / [Outstanding Amount of Sold
Receivables as of the end of month m - Outstanding Amount of Defaulted
Receivables as of the end of month m - Outstanding Amount of Net Miscellaneous
Receivables as of the end of month m + Outstanding Amount of Refinanced Sold
Receivables as of the end of month m - Outstanding Amount of Refinanced
Defaulted Receivables as of the end of month m - Outstanding Amount of
Refinanced Net Miscellaneous Receivables as of the end of month m]

 

(1)  Consolidated YER declared in the Assessment Report

 

4. Customer / Supplier Reserve

Customer / Supplier Reserve (m) = Customer - Suppliers outstanding(2) (m) /
[Outstanding Amount of Sold Receivables as of the end of month m - Outstanding
Amount of Defaulted Receivables as of the end of month m - Outstanding Amount of
Net Miscellaneous Receivables as of the end of month m + Outstanding Amount of
Refinanced Sold Receivables as of the end of month m - Outstanding Amount of
Refinanced Defaulted Receivables as of the end of month m - Outstanding Amount
of Refinanced Net Miscellaneous Receivables as of the end of month m]

 

(2)  Customer- Suppliers outstanding such as declared in the Assessment Report

 

5. Discount reserve rate

Discount reserve rate = Discount Reserve (1) / [Outstanding Amount of Sold
Receivables on such Settlement Date (2) – Outstanding Amount of Defaulted
Receivables on such Settlement Date (3) - Outstanding Amount of Net
Miscellaneous Receivables on such Settlement Date + Outstanding Amount of
Refinanced Sold Receivables as of the end of month m - Outstanding Amount of
Refinanced Defaulted Receivables as of the end of month m - Outstanding Amount
of Refinanced Net Miscellaneous Receivables as of the end of month m]

With:

 

  (1) The Discount Reserve is defined in schedule 1 of the General Master
Purchase Agreement.

 

  (2) Taking into account Purchasable Receivables to be purchased on such
Settlement Date

 

  (3) Excluding any such receivables that, after becoming Doubtful Receivables,
have been repurchased.

 

6. Exchange Rate Reserve

Exchange Rate Reserve = Exchange Rate Probability * [Outstanding Amount of Sold
Receivables in GBP on such Settlement Date / Outstanding Amount of Sold
Receivables on such Settlement Date + Outstanding Amount of Refinanced Sold
Receivables on such Settlement Date]

Exchange Rate Probability = mean + 2 * standard deviation

The mean and the standard deviation are calculated on the historical 15-day % of
change over the last 5 years of the GBP vs Euro currency rate, following a
lognormal statistic rule.

The Exchange Rate Probability shall be updated semi annually by the Agent, based
on the information received from the Calculation Agent.

 

19



--------------------------------------------------------------------------------

SCHEDULE 2

CALCULATION OF THE SUBORDINATED DEPOSIT

On each Settlement Date during the Replenishment Period:

 

Subordinated Deposit =    Overcollateralisation Rate, * [Outstanding Amount of
Sold Receivables on such Settlement Date (1) + Outstanding Amount of Refinanced
Sold Receivables on such Settlement Date – Outstanding Amount of Defaulted
Receivables on such Settlement Date (2) - Outstanding Amount of Refinanced
Defaulted Receivables on such Settlement Date - Outstanding Amount of Net
Miscellaneous Receivables on such Settlement Date - Outstanding Amount of
Refinanced Net Miscellaneous Receivables on such Settlement Date]; +   
Outstanding Amount of Defaulted Receivables on such Settlement Date (2) +   
Outstanding Amount of Refinanced Defaulted Receivables on such Settlement
Date(2) +    Outstanding Amount of Net Miscellaneous Receivables (3) on such
Settlement Date +    Outstanding Amount of Refinanced Net Miscellaneous
Receivables (3) on such Settlement Date.

 

(1) Taking into account Refinanced Purchasable Receivables and Purchasable
Receivables to be purchased on such Settlement Date.

 

(2) Excluding any such receivables that, after becoming Doubtful Receivables or
Refinanced Doubtful Receivables, have been repurchased.

 

(3)  As long as the sum of the Outstanding Amount of Net Miscellaneous
Receivables and the Outstanding Amount of Refinanced Net Miscellaneous
Receivables is positive.

 

20



--------------------------------------------------------------------------------

SCHEDULE 3

CALCULATION OF THE SUBORDINATED DEPOSIT FEE

On each Funded Settlement Date, during the Replenishment Period, the
Subordinated Deposit Fee due and payable shall be equal to the sum of:

the Subordinated Deposit Fee Component calculated on the Calculation Date
preceding such Funded Settlement Date and the Subordinated Deposit Fee Component
calculated on the Calculation Date preceding the last Funded Settlement Date in
accordance with schedule 16C of the General Master Purchase Agreement.

 

21